Motion for reargument granted. Present — Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ. On reargument: That part of the decree of the Surrogate’s Court of Kings county which confirmed the report of the referee and allowed the claim of the executors of the last will and testament of Annie J. Haar, deceased, to the extent of $5,298.92, with interest from January 12,1932, reversed on the law and the facts and said claim disallowed; that part of the decree which awards certain sums for the services of the referee and of the stenographer is modified so as to provide that such sums be paid out of the estate of Annie J. Haar, deceased, and as so modified the decree in that respect is affirmed; costs to the appellant out of the estate of Annie J. Haar, deceased. In our opinion, the burden was on the representatives of Annie Haar to prove the claim of her estate, which burden did not shift and was not sustained by the proofs. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. [See 240 App. Div. 1006.]